Exhibit 10.10

 

DOMINION RESOURCES, INC.

 

NEW DEFERRED COMPENSATION PLAN

 

 

 

 

EFFECTIVE JANUARY 1, 2005

 

 

 

For the Participants of:

 

Dominion Resources, Inc.

And Affiliates



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

1. DEFINITIONS.

   1

2. PURPOSE.

   4

3. PARTICIPATION

   4

4. DEFERRED BENEFITS.

   5

5. MATCH BENEFITS.

   6

6. SPECIAL BENEFITS.

   7

7. TOOL KIT BENEFITS.

   7

8. INVESTMENT FUNDS.

   7

9. DISTRIBUTION ELECTION FORM.

   8

10. DISTRIBUTIONS.

   9

11. COMPANY’S OBLIGATION..

   12

12. CONTROL BY PARTICIPANT.

   12

13. CLAIMS AGAINST PARTICIPANT’S BENEFIT.

   12

14. AMENDMENT OR TERMINATION.

   12

15. ADMINISTRATION.

   12

16. NOTICES.

   13

17. WAIVER.

   13

18. CONSTRUCTION.

   13

 

i



--------------------------------------------------------------------------------

DOMINION RESOURCES, INC.

 

NEW DEFERRED COMPENSATION PLAN

 

1. DEFINITIONS. The following definitions apply to this Plan and to any related
documents.

 

  (a) Account or Accounts means, collectively, a Participant’s Deferred Account,
Match Account, Special Account, and Tool Kit Account.

 

  (b) Administrator means Dominion Resources Services, Inc.

 

  (c) Beneficiary or Beneficiaries means a person or persons or other entity
that a Participant designates on a Beneficiary Designation Form to receive
Benefit payments. If a Participant does not execute a valid Beneficiary
Designation Form, or if the designated Beneficiary or Beneficiaries fail to
survive the Participant or otherwise fail to take the Benefit, the Participant’s
Beneficiary or Beneficiaries shall be the first of the following persons who
survive the Participant: a Participant’s spouse (the person legally married to
the Participant when the Participant dies); the Participant’s children in equal
shares. If none of these persons survive the Participant, the Beneficiary shall
be the Participant’s estate.

 

  (d) Beneficiary Designation Form means the form that a Participant uses to
name the Participant’s Beneficiary or Beneficiaries.

 

  (e) Benefit or Benefits means, collectively, a Participant’s Deferred Benefit,
Match Benefit, Special Benefit, and Tool Kit Benefit.

 

  (f) Board means the Board of Directors of Dominion.

 

  (g) Change of Control is intended to have the same meaning as that term is
defined under Code section 409A and the regulations thereunder.

 

  (h) Code means the Internal Revenue Code of 1986, as amended.

 

  (i) Committee means the Organization, Compensation and Nominating Committee of
the Board.

 

  (j) Company means Dominion and any Dominion Company that is designated by the
Administrator as covered by this Plan, and any successor business by merger,
purchase, or otherwise that maintains the Plan.

 

  (k) Compensation means a Participant’s annual base salary and Profit Sharing
Award. Compensation does not include stock, stock options or spot awards. The
Administrator may determine whether to include or exclude an item of income from
Compensation.



--------------------------------------------------------------------------------

  (l) Deferral Election Form means the form that a Participant uses to elect to
defer Compensation pursuant to Plan Section 4.

 

  (m) Deferred Account means a bookkeeping record established for each
Participant who is eligible to receive a Deferred Benefit. A Deferred Account
shall be established only for purposes of measuring a Deferred Benefit and not
to segregate assets or to identify assets that may be used to satisfy a Deferred
Benefit. A Deferred Account shall be credited with that amount of a
Participant’s Compensation deferred according to a Participant’s Deferral
Election Form.

 

  (n) Deferred Benefit means the benefit available to a Participant who has
executed a valid Deferral Election Form under Plan Section 4.

 

  (o) Disability or Disabled means a medically determinable physical or mental
impairment which can be expected to result in death or to last for a continuous
period of not less than 12 months (i) which prevents the affected Participant
from engaging in any substantial gainful activity or (ii) on account of which
the affected Participant receives income replacement benefits for a period of
not less than 3 months under a Company-sponsored accident and health plan.
“Disability” is intended to have the same meaning as this term is defined under
Code section 409A and the regulations thereunder.

 

  (p) Distribution Election Form means a form that a Participant uses to
establish the timing and method of payments of Benefits from all Accounts except
the Participant’s Tool Kit Account and, when specified by the Company, Special
Account. If a Participant does not execute a valid Distribution Election Form,
the distribution of Benefits shall be governed by Plan Section 9(d).

 

  (q) Dominion means Dominion Resources, Inc.

 

  (r) Dominion Company means Virginia Electric and Power Company, Dominion
Energy, Inc., Dominion Resources Services, Inc., Consolidated Natural Gas
Company, or another corporation in which Dominion owns stock possessing at least
50% of the combined voting power of all classes of stock or which is in a chain
of corporations with Dominion in which stock possessing at least 50% of the
combined voting power of all classes of stock is owned by one or more other
corporations in the chain.

 

  (s) Dominion Stock means the common stock, no par value, of Dominion.

 

  (t) Dominion Stock Fund means an Investment Fund in which the deemed
investment is Dominion Stock.

 

  (u) Dominion Tool Kit means the Dominion Resources, Inc. Executive Stock
Purchase Tool Kit.

 

  (v) Effective Date with respect to the Plan means January 1, 2005.

 

2



--------------------------------------------------------------------------------

  (w) Election Date means the date by which a Participant must submit a valid
Deferral Election Form for Compensation earned and vested during the Plan Year.
For each Plan Year, the Election Date shall be December 31 of the preceding
calendar year unless the Administrator sets an earlier Election Date.

 

  (x) Investment Election Form means the form that a Participant uses to elect
the Investment Fund in which all Benefits, except the Tool Kit Benefit and
Special Benefit if restricted, held in the Participant’s Accounts will be deemed
invested.

 

  (y) Investment Fund means one or more deemed investment alternatives offered
to Participants from time to time. The Company may compute deemed investment
gain or loss under the Investment Funds based on the actual investment
performance of assets that it has deposited in a grantor trust (as described in
Plan Section 11). The Dominion Stock Fund shall be one of the Investment Funds.

 

  (z) Match Account means a bookkeeping record established for each Participant
who is eligible to receive a Match Benefit. A Match Account shall be established
only for purposes of measuring a Match Benefit and not to segregate assets or to
identify assets that may be used to satisfy a Match Benefit.

 

  (aa) Match Benefit means the benefit available to an eligible Participant
under Plan Section 5.

 

  (bb) Participant with respect to any Plan Year means an employee of the
Company who has a base salary of at least $100,000 as of a date within 120 days
preceding the Election Date for the Plan Year, as established by the
Administrator.

 

  (cc) Plan means the Dominion Resources, Inc. New Deferred Compensation Plan.

 

  (dd) Plan Year means a calendar year beginning on or after the Effective Date.

 

  (ee) Profit Sharing Award means any cash bonus, annual cash incentive award,
cash incentive payment or pre-scheduled one-time cash payment, which is
designated as such by the Administrator.

 

  (ff) Retirement means any Separation from Service on account of age on or
after age 55.

 

  (gg) Savings Plan means the Dominion Resources, Inc. Employee Savings Plan.

 

  (hh) Separation from Service means the cessation of the Participant’s
employment with the Company, including Retirement. “Separation from Service” is
intended to have the same meaning as that term is defined under Code section
409A and the regulations thereunder.

 

  (ii) Special Account means a bookkeeping record established for each
Participant who receives a Special Benefit. A Special Account shall be
established only for purposes of measuring a Participant’s Special Benefit and
not to segregate assets or to identify assets that may be used to satisfy a
Special Benefit.

 

3



--------------------------------------------------------------------------------

  (jj) Special Benefit means the benefit a Participant may be awarded under Plan
Section 6.

 

  (kk) Specified Employee means any elected officer of the Company. “Specified
Employee” is intended to meet the requirements of Code section 409A and the
regulations thereunder.

 

  (ll) Tool Kit Account means a bookkeeping record established for each
Participant who is eligible to receive a Tool Kit Benefit. A Tool Kit Account
shall be established only for purposes of measuring a Tool Kit Benefit and not
to segregate assets or to identify assets that may be used to satisfy a Tool Kit
Benefit.

 

  (mm) Tool Kit Benefit means the benefit available to a Participant as
described in Plan Section 7.

 

  (nn) Unforeseeable Emergency means a severe financial hardship to the
Participant resulting from an illness affecting the Participant or the
Participant’s Spouse or Dependent, loss of the Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstance arising
as a result of events beyond the Participant’s control. Any amount distributed
to the Participant under this Plan in connection with an Unforeseeable Emergency
shall not exceed the amount necessary to satisfy the emergency plus incidental
costs. “Unforeseeable Emergency” is intended to have the same meaning as this
term is defined under Code section 409A and the regulations thereunder.

 

2. PURPOSE. The Plan is intended to benefit a “select group of management or
highly compensated employees,” as that term is used under Title I of the
Employee Retirement Income Security Act of 1974, as amended. The Plan is
intended to permit Participants to defer their Compensation, and for related
purposes. The Plan is also intended to meet the requirements of Code section
409A and the regulations thereunder.

 

3. PARTICIPATION. A Participant is eligible to participate in this Plan if, with
respect to any Plan Year, the Participant:

 

  (i) submits a valid Deferral Election Form on or before the Election Date for
that Plan Year as provided in Plan Section 4;

 

  (ii) is eligible for a Match Benefit as provided in Plan Section 5;

 

  (iii) receives a Special Benefit as provided in Plan Section 6; or

 

  (iv) receives a Tool Kit Benefit as provided in Plan Section 7.

 

4



--------------------------------------------------------------------------------

4. DEFERRED BENEFITS. A Participant may elect on or before the Election Date to
defer receipt of a portion of the Participant’s Compensation for the Plan Year.
The following provisions apply to deferral elections:

 

  (a) A Participant may defer up to 50% of the Participant’s annual base salary
and up to 85% of the Participant’s Profit Sharing Award for each Plan Year. The
amounts of such deferrals may be reduced in accordance with rules established by
the Administrator for the coordination of this Plan with other
compensation-related plans or programs operated by the Company.

 

  (b) The election to defer Compensation with respect to a Plan Year shall be
made by using a Deferral Election Form. The Deferral Election Form shall specify
the amount and type of Compensation to be deferred with respect to that Plan
Year. A deferral election shall be valid only when the Deferral Election Form is
completed and received by the Administrator on or before the Election Date for
that Plan Year. A Participant who has not submitted a valid Deferral Election
Form to the Administrator on or before the Election Date may not defer any part
of the Participant’s Compensation for the Plan Year to this Plan.

 

  (c) Amounts of Compensation deferred using a valid Deferral Election Form
shall be credited to the Participant’s Deferred Account. These amounts shall be
credited to the Deferred Account as of the date on which the Compensation would
have been paid to the Participant, but for the deferral. The amounts credited to
a Participant’s Deferred Account shall be deemed invested among a set of
Investment Funds chosen by the Participant on the Participant’s Investment
Election Form, as provided under Plan Section 8. The amounts credited to a
Participant’s Deferred Account shall be 100% vested.

 

  (d) Distributions from the Participant’s Deferred Account shall be governed by
the Participant’s Distribution Election Form, subject to the terms and
conditions of Plan Sections 9 and 10.

 

  (e) The Administrator may reject any Deferral Election Form that does not
conform to the provisions of the Plan. The Administrator’s rejection must be
made on a uniform basis with respect to similarly situated Participants. If the
Administrator rejects a Deferral Election Form, the Participant shall be paid
the amounts the Participant would have been entitled to receive if the
Participant had not submitted the rejected Deferral Election Form.

 

  (f) A Participant may not revoke a Deferral Election Form after the Plan Year
begins. Any revocation before the beginning of the Plan Year has the same effect
as a failure to submit a Deferral Election Form. Any writing signed by a
Participant expressing an intention to revoke the Participant’s Deferral
Election Form and delivered to the Administrator before the close of business on
the Election Date shall be a revocation.

 

5



--------------------------------------------------------------------------------

5. MATCH BENEFITS.

 

  (a) With respect to each Plan Year, the Company has the discretion to use this
Plan to credit a Match (as defined below) to each eligible Participant. To be
eligible for a Match, a Participant must meet all of the following criteria:

 

  (i) be employed on December 31 of the Plan Year or have Separated from Service
during the Plan Year due to retirement or early retirement (as defined by the
Savings Plan), death, or Disability;

 

  (ii) have made salary deferrals to the Savings Plan for the Plan Year; and

 

  (iii) have base salary for the Plan Year in excess of the dollar limit for the
Plan Year under Code section 401(a)(17).

 

  (b) The amount of the Match will be determined under the following formula:
Excess Compensation times Deferral Percentage times Match Percentage. The terms
in the formula have the following meanings.

 

  (i) Excess Compensation is the amount of the Participant’s base salary for the
Plan Year in excess of the dollar limit for the Plan Year under Code section
401(a)(17).

 

  (ii) Deferral Percentage is the total of the Participant’s salary deferrals to
the Savings Plan for the Plan Year divided by the lesser of (i) the dollar limit
for the Plan Year under Code section 401(a)(17), or (ii) the Participant’s base
salary for the Plan Year reduced by deferrals under this Plan and the Savings
Plan. The Deferral Percentage may not exceed the maximum percentage of
compensation on which the Participant would be eligible to receive a match by
making a deferral under the Savings Plan for the Plan Year.

 

  (iii) Match Percentage is the percentage of company match made with respect to
the Participant’s salary deferral to the Savings Plan.

 

  (c) The Match awarded to an Eligible Participant shall be credited to the
Participant’s Match Account. The amounts credited to a Participant’s Match
Account shall be deemed invested among a set of Investment Funds chosen by the
Participant on the Participant’s Investment Election Form, as provided under
Plan Section 8. A Participant shall not be required to invest any portion of the
Match Account in the Dominion Stock Fund. The Administrator may establish
further procedures for the administration of the Match Account, including
procedures for determining the date as of which Matches shall be credited to a
Participant’s Match Account. A Participant’s Match Account shall be 100% vested.

 

6



--------------------------------------------------------------------------------

  (d) Distributions from a Participant’s Match Account shall be governed by the
Participant’s Distribution Election Form, subject to the terms and conditions of
Plan Sections 9 and 10.

 

6. SPECIAL BENEFITS. With respect to any Plan Year, the Company may credit a
Special Benefit to a separate Special Account of any Participant. The Special
Benefit, if any, shall be credited to the Participant’s Special Account as of
the date determined by the Company. The Company has sole discretion regarding
the amount of the Special Benefit, if any. The amounts credited to the
Participant’s Special Account, if any, shall be deemed invested among a set of
Investment Funds chosen by the Participant on the Participant’s Investment
Election Form, as provided under Plan Section 8, however, the Administrator
shall have discretion to restrict the deemed investment of a Special Benefit to
the Dominion Stock Fund only. Amounts credited to the Participant’s Special
Account, if any, shall be 100% vested. The timing and method of distributions
from a Participant’s Special Account, if any, shall be governed by the
Participant’s Distribution Election Form, subject to the terms and conditions of
Plan Sections 9 and 10, unless the Company specifies upon initial crediting of
the Special Benefit that the Special Account will be distributed in a single
lump sum to the Participant or the Participant’s Beneficiary or Beneficiaries as
soon as is practicable after the Participant’s Separation from Service.
Notwithstanding the foregoing, in the case of a Participant who is a Specified
Employee, no distribution from the Participant’s Special Account shall be made
until the earlier of: (i) the date which is six months after the Participant’s
Separation from Service; or (ii) the Participant’s death.

 

7. TOOL KIT BENEFITS. With respect to any Plan Year, a Participant may submit a
valid Tool Kit deferral election form to designate all or a portion of the
annual cash incentive award to be received during the Plan Year as subject to
the bonus deferral program of the Dominion Tool Kit (the “Tool Kit Benefit”).
The Tool Kit Benefit shall also include the match as provided under the bonus
deferral program of the Dominion Tool Kit. The Tool Kit Benefit, if any, shall
be credited to the Participant’s Tool Kit Account under this Plan as of the date
the annual cash incentive award would have been paid, but for the deferral.
Notwithstanding any other provision in this Plan or the Participant’s Investment
Election Form to the contrary, the amounts held in a Participant’s Tool Kit
Account shall be deemed invested in the Dominion Stock Fund. Amounts credited to
the Participant’s Tool Kit Account shall be 100% vested. A Participant’s Tool
Kit Account shall be distributed to the Participant or the Participant’s
Beneficiary or Beneficiaries in a single lump sum as soon as is practicable
after the Participant’s Separation from Service. Notwithstanding the foregoing,
in the case of a Participant who is a Specified Employee, no distribution from
the Participant’s Tool Kit Account shall be made until the earlier of: (i) the
date which is six months after the Participant’s Separation from Service; or
(ii) the Participant’s death.

 

8. INVESTMENT FUNDS.

 

  (a) The Administrator shall determine the number and type of Investment Funds
that will be available under the Plan in any Plan Year. At its sole discretion,
the Administrator may change the number and type of Investment Funds at any time
and may establish procedures for the transition between Investment Funds.

 

7



--------------------------------------------------------------------------------

  (b) Each Participant shall submit an Investment Election Form to govern the
deemed investment of all Benefits held in each Participant’s Accounts, except
the Tool Kit Benefit and the Special Benefit if restricted. The Participant
shall specify on the Investment Election Form the percentage of the total amount
in the Participant’s Accounts to be allocated among each of the available
Investment Funds under the Plan.

 

  (c) Percentage amounts from a Participant’s Accounts shall be deemed invested
in the Investment Funds chosen by the Participant on the Participant’s
Investment Election Form as of the date on which these amounts are credited to
the Participant’s Accounts. Once allocated among the Investment Funds in
accordance with the Participant’s Investment Election Form, the balances of a
Participant’s Accounts shall be maintained in the form of hypothetical
Investment Fund shares, determined by dividing the cash value of each allocated
amount by the closing market value, or net asset value, of the Investment Fund
to which the amount has been allocated. These hypothetical shares shall be
charged and credited as the case may be with net earnings, gains (including
dividends and capital gains), losses, and expenses, as well as any appreciation
or depreciation in market value during each Plan Year for the deemed investments
in the Investment Funds. The Administrator may charge or credit such earnings,
gains, losses, appreciation, and depreciation based on the actual investment
performance of assets that it has deposited in the grantor trust (as described
in Section 11).

 

  (d) Pursuant to procedures established by the Administrator uniformly applied,
a Participant may elect to reallocate deemed investments among the available
Investment Funds at least once in each Plan Year by submitting a new Investment
Election Form. In this case, transfers of deemed investments between Investment
Funds shall be charged and credited as the case may be to each of the
Participant’s Accounts. The transfer of deemed investments involving the
Dominion Stock Fund may be subject to such restrictions, including prior
approval, as determined appropriate by Dominion.

 

9. DISTRIBUTION ELECTION FORM.

 

  (a) Distributions of all Benefits from a Participant’s Accounts, except for
the Tool Kit Account and, when specified by the Company, Special Account, shall
be governed by the Participant’s single Distribution Election Form. A
Participant may amend or revoke an existing Distribution Election Form only by
submitting a subsequent Distribution Election Form, subject to the terms and
conditions of subsection (b). If a Participant does not submit a Distribution
Election Form, distributions from such Participant’s Accounts shall be governed
by subsection (d) of this Section.

 

  (b) A subsequent Distribution Election Form may only be made for the payment
of Benefits set to commence at a specified time. The subsequent Distribution
Election Form must be submitted at least twelve months prior to the previously
specified time and shall take effect twelve months after the date on which it is

 

8



--------------------------------------------------------------------------------

submitted. The subsequent Distribution Election Form must postpone the specified
time for at least an additional five years. The Administrator may establish
additional procedures, conditions, and limitations relating to the submission of
a subsequent Distribution Election Form.

 

  (c) The Administrator may reject any Distribution Election Form which does not
conform to the provisions of this Plan or modify any Distribution Election Form
in order to comply at any time with any federal securities laws or regulations,
provided that such modification will not result in an acceleration of payments
of any Benefits under this Plan. The Administrator’s rejection or modification
must be made on a uniform basis with respect to similarly situated Participants.

 

  (d) A Participant who has failed to submit a valid Distribution Election Form
shall be deemed to have elected to receive a distribution of all Benefits from
such Participant’s Accounts in a single lump sum to the Participant or, in the
case of death, to the Participant’s Beneficiary as soon as is practicable after
the Participant’s Separation from Service. Notwithstanding the foregoing, in the
case of a Participant who is a Specified Employee, a distribution from the
Participant’s Accounts shall not be made until the earlier of: (i) the date
which is six months after the Participant’s Separation from Service, or (ii) the
Participant’s death.

 

10. DISTRIBUTIONS.

 

  (a) All Benefits, less withholding for applicable income and employment taxes,
shall be paid in cash by the Company or its designee.

 

  (b) A Participant’s Distribution Election Form shall specify the timing of
distributions of Benefits from the Participant’s Accounts. Distributions from a
Participant’s Accounts shall commence in the method specified in subsection (c)
no earlier than one of the following specified events:

 

  (i) the Participant’s Separation from Service for any reason other than death
(including severance, resignation or Retirement);

 

  (ii) a specified time or times (such as the Participant’s attainment of a
certain age);

 

  (iii) the Participant’s death;

 

  (iv) the Participant’s Disability;

 

  (v) an Unforeseeable Emergency; or

 

  (vi) a Change in Control.

 

9



--------------------------------------------------------------------------------

Notwithstanding any other provision in this Plan or the Participant’s
Distribution Election Form to the contrary, distributions from a Participant’s
Accounts shall be completed no later than February 28th of the tenth calendar
year following the Plan Year in which the Participant’s Retirement occurs. The
Administrator may establish additional procedures, conditions, and limitations
relating to the timing of distributions from a Participant’s Accounts.

 

  (c) A Participant’s Distribution Election Form shall also specify the method
of distributions of Benefits from the Participant’s Accounts. The possible
methods of distributions shall be limited to either a single lump sum payment or
a series of annual installment payments for a period of between two and ten
years. Installment payments shall be made in such amounts and at such times as
specified in the Participant’s Distribution Election Form. During the
installment payment period, the unpaid balance of a Participant’s Accounts, if
any, shall continue to be maintained in the Participant’s Accounts. In the event
of the Participant’s death after installment payments under this Section have
already commenced, the installment payments shall continue to be made to the
Participant’s Beneficiary or Beneficiaries in the manner provided by the
Participant on the Participant’s Distribution Election Form.

 

  (d) If a Participant has elected to begin receiving annual installment
payments at a specified time, the Participant’s Distribution Election Form shall
provide that the installment payments shall commence on February 28th of the
Plan Year in which the specified time occurs, and shall continue to be paid on
the February 28th of each succeeding calendar year, but for no more than ten
calendar years, until the balance in the Participant’s Accounts is exhausted. If
a Participant has elected to receive annual installment payments upon
Retirement, the Participant’s Distribution Election Form shall specify that the
installment payments shall commence on February 28th of the calendar year after
the Plan Year in which the Retirement occurs, and shall continue to be paid on
the February 28th of each succeeding calendar year, bur for no more than ten
calendar years, until the balance in the Participant’s Accounts is exhausted,
subject to subsection (i).

 

  (e) If a Participant has elected to take a single lump sum distribution at a
specified time, the Participant’s Distribution Election Form shall specify that
the single lump sum shall be paid on February 28th of the Plan year in which the
specified time occurs. If a Participant has elected to take a single lump sum
distribution upon Retirement, the Participant’s Distribution Election form shall
specify that the single lump sum shall be paid as soon as is practicable after
the Retirement, subject to subsection (i).

 

  (f) In the event that a Participant has a Separation from Service due to
Retirement prior to the specified date or event in respect to which the
Participant elected to receive or begin receiving distributions, the balance of
the Participant’s Accounts shall be distributed upon the Retirement in the
method as provided in the Participant’s Distribution Election Form, subject to
subsection (i).

 

10



--------------------------------------------------------------------------------

  (g) In the event that a Participant has a Separation from Service on account
of death prior to the specified date or event in respect to which the
Participant elected to receive or begin receiving distributions, the balance of
the Participant’s Accounts shall be distributed in a single lump sum to the
Participant’s Beneficiary or Beneficiaries on February 28th of the calendar year
following the Plan Year in which the Participant’s death occurs.

 

  (h) In the event that a Participant has a Separation from Service for any
reason other than Retirement or death prior to the specified date or event in
respect to which the Participant elected to receive or begin receiving
distributions, the balance of the Participant’s Accounts shall be distributed in
a single lump sum to the Participant as soon as is practicable after the
Separation from Service, subject to subsection (i).

 

  (i) Notwithstanding any other provision of this Plan to the contrary, in the
case of a Participant who is a Specified Employee and who is scheduled to
receive or begin receiving distributions after a Separation from Service,
including Retirement, distributions from such Participant’s Accounts, if any,
shall not be made or commence to be made until the earlier of: (i) the date
which is six months after the Participant’s Separation from Service; or (ii) the
Participant’s death.

 

  (j) In the event of the Participant’s Disability, distributions under this
Section shall be made to the Participant in the manner provided on the
Participant’s Distribution Election Form. If the Participant has not made a
distribution election with respect to a Disability, distributions shall be made
to the Participant in equal annual installments over a period of ten years. If a
disabled Participant returns to work before the balance in the Participant’s
Accounts is completely distributed, distribution payments shall cease and the
remaining balance in the Participant’s Accounts shall be maintained until the
distribution date elected by the Participant on the Participant’s Distribution
Election Form.

 

  (k) In the event of an Unforeseeable Emergency, distributions from the
Participant’s Accounts may be made to the Participant in accordance with
procedures established by the Administrator, provided that any such
distributions shall be made only in the amounts needed to relieve the expenses
associated with the Unforeseeable Emergency, including incidental expenses. The
Administrator shall have sole discretion regarding the amount of such
distributions, if any.

 

  (l) Notwithstanding any other provision of this Plan or a Participant’s
Distribution Election Form to the contrary, the Committee in its sole discretion
may postpone the distribution of all or part of a Benefit to the extent that the
payment would not be deductible under Code section 162(m) or any successor
thereto. A Benefit distribution that is postponed pursuant to the preceding
sentence shall be paid as soon as it is possible to do so within the deduction
limitations of Code section 162(m).

 

11



--------------------------------------------------------------------------------

  (m) The Participant shall name a Beneficiary or Beneficiaries using the
Beneficiary Designation Form. A Participant may use only one Beneficiary
Designation Form to designate one or more Beneficiaries for all of the
Participant’s Benefits under the Plan. Such designations are revocable.

 

11. COMPANY’S OBLIGATION. The Plan shall be unfunded. Dominion shall not be
required to segregate any assets that at any time may represent a Benefit.
Dominion shall establish a grantor trust (within the meaning of Code sections
671 through 679) for Participants and Beneficiaries and shall deposit the
Participants’ Match Benefits with the trustee of such trust. Dominion may
deposit funds with the trustee of such trust to provide the other Benefits aside
from the Match Benefit to which Participants and Beneficiaries may be entitled
under the Plan. The funds deposited with the trustee or trustees of such trust,
and the earnings thereon, will be dedicated to the payment of Benefits under the
Plan but shall remain subject to the claims of the general creditors of the
Company. Any liability of Dominion to a Participant or Beneficiary under this
Plan shall be based solely on any contractual obligations that may be created
pursuant to this Plan. No such obligation of Dominion shall be deemed to be
secured by any pledge of, or other encumbrance on, any property of Dominion.

 

12. CONTROL BY PARTICIPANT. A Participant shall have no control over the
Participant’s Benefits except according to the Participant’s Deferral Election
Form, Distribution Election Form, Investment Election Form, and Beneficiary
Designation Form.

 

13. CLAIMS AGAINST PARTICIPANT’S BENEFIT. An Account shall not be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge, and any attempt to do so shall be void. A Benefit shall
not be subject to attachment or legal process for a Participant’s debts or other
obligations. Nothing contained in this Plan shall give any Participant any
interest, lien, or claim against any specific asset of the Company. A
Participant or the Participant’s Beneficiary shall have no rights other than as
a general creditor of Dominion.

 

14. AMENDMENT OR TERMINATION. Except as otherwise provided, this Plan may be
altered, amended, suspended, or terminated at any time by the Committee. The
Committee may not alter, amend, suspend, or terminate this Plan without the
consent of that Participant if such action would result in (i) a distribution of
the Participant’s Benefits in any manner not provided in the Plan or (ii)
immediate taxation of a Benefit to a Participant.

 

15. ADMINISTRATION.

 

  (a) This Plan shall be administered by the Administrator. The Administrator
shall interpret the Plan, establish regulations to further the purposes of the
Plan and take any other action necessary to the proper operation of the Plan. To
the extent authorized by the Administrator, any action required to be taken by a
Participant may be taken in writing, by electronic transmission, by telephone,
or by facsimile, except for a beneficiary designation which must be in writing.
Prior to paying a Benefit under the Plan, the Administrator may require the
Participant, former Participant or Beneficiary to provide such information or
material as the

 

12



--------------------------------------------------------------------------------

Administrator, in its sole discretion, shall deem necessary to make any
determination it may be required to make under the Plan. The Administrator may
withhold payment of a Benefit under the Plan until it receives all such
information and material and is reasonably satisfied of its correctness and
genuineness. The Administrator may delegate all or any of its responsibilities
and powers to any persons selected by it, including designated officers or
employees of the Company.

 

  (b) If for any reason a Benefit payable under this Plan is not paid when due,
the Participant or Beneficiary may file a written claim with Dominion’s
Administrative Benefits Committee to review claims for Benefits under the Plan
(the “ABC”). If the claim is denied or no response is received within forty-five
(45) days after the date on which the claim was filed with the ABC (in which
case the claim will be deemed to have been denied), the Participant or
Beneficiary may appeal the denial to the Committee within sixty (60) days of
receipt of written notification of the denial or the end of the forty-five day
period, whichever occurs first. In pursuing an appeal, the Participant or
Beneficiary may request that the Committee review the denial, may review
pertinent documents, and may submit issues and documents in writing to the
Committee. A decision on appeal will be made within sixty (60) days after the
appeal is made, unless special circumstances require the Committee to extend the
period for another sixty (60) days.

 

  (c) The Administrator shall interpret this Plan for all purposes in accordance
with Code section 409A and the regulations thereunder. Notwithstanding any other
provision in this Plan to the contrary, the Administrator shall not accelerate
the payment of any Benefit under this Plan, except as specifically provided in
Code section 409A and the regulations thereunder.

 

16. NOTICES. All notices or elections required under the Plan must be in
writing. A notice or election shall be deemed delivered if it is delivered
personally or sent registered or certified mail to the person at the person’s
last known business address.

 

17. WAIVER. The waiver of a breach of any provision in this Plan does not
operate as and may not be construed as a waiver of any later breach.

 

18. CONSTRUCTION. This Plan shall be adopted and maintained according to the
laws of the Commonwealth of Virginia (except its choice-of-law rules and except
to the extent that such laws are preempted by applicable federal law). Headings
and captions are only for convenience; they do not have substantive meaning. If
a provision of this Plan is not valid or enforceable, the validity or
enforceability of any other provision shall not be affected. Use of one gender
includes all, and the singular and plural include each other.

 

13